Citation Nr: 0529145	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-18 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty with the U.S. Army from May 
1980 to September 1980 and with the U.S. Army National Guard 
from October 1984 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Regional Processing 
Center (RPC) of the Buffalo, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  


FINDINGS OF FACT

1.  The appellant served in the Selected Reserve from October 
1984 to May 1985.  

2.  The appellant became eligible for Chapter 1606 
educational benefits on October 3, 1984.  The veteran was 
discharged on May 1, 1985, prior to the expiration of his 6-
year service obligation.  

3.  The appellant's eligibility for Chapter 1606 educational 
benefits terminated on May 1, 1985.  

4.  The veteran was not enrolled in an educational 
institution when his period of eligibility expired; and he 
was not prevented from initiating or completing a program of 
education within the applicable time period due to a physical 
or mental disability which was incurred in or aggravated by 
service in the Selected Reserve.  


CONCLUSION OF LAW

The criteria for eligibility for extension of the delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code, have not been met.  10 U.S.C.A. 
§§ 16132, 16133 (West 2002 & Supp. 2005); 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.102, 3.159, 21.7540, 21.7550, 
21.7551 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

However, the VCAA is not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veteran's Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving waiver 
of recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  As 
well, the statute at issue in this matter is not found in 
Chapter 51 (rather, in Title 10, Chapter 1606).  

In this case, the relevant and probative evidence needed to 
adjudicate this claim consists of evidence regarding the 
appellant's DD-214 and other service records.  That evidence 
is associated with the claims file.  Additionally, the 
appellant has been afforded opportunities to present 
pertinent evidence or argument in support of his claim.  
Therefore, the Board finds that as all relevant and probative 
evidence necessary for an equitable disposition of the appeal 
has been obtained, the notice and assistance requirements 
have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
Additionally, the facts are not in dispute.  The veteran is 
essentially arguing that the law should be interpreted in 
such a way as to extend the delimiting date for Chapter 1606 
educational benefits.  The Court has held that where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive.)  Under these 
circumstances further notice or assistance in assembling 
evidence could not assist him in substantiating his claim.  

II.  Legal Criteria

The Montgomery GI Bill--Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserves of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army Air National Guard.  The 
Reserve components decide who is eligible for the program.  
VA makes the payments for the program.  Chapter 1606 assists 
eligible persons to further their education after high 
school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. §§ 
21.7520, 21.7540.  A reservist may use a maximum of 36 months 
of entitlement under Chapter 1606.  38 C.F.R. § 21.7570.  

Educational benefits are available to members of the Selected 
Reserves under Chapter 1606, Title 10, United States Code.  
In pertinent part, a reservist initially becomes eligible 
when he/she enlist, reenlists or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540.  If a 
reservist is serving in the Selected Reserve, but does not 
have a six-year contract, he/she does not have a basic 
eligibility date.  The basic eligibility date is the date on 
which service commences for the contracted six-year period.  

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) The last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a), 10 U.S.C.A. § 16133 (West 2002).  If a reservist 
is enrolled in an educational institution regularly operated 
on the quarter or semester system, and the reservist's period 
of eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1).  If the 
reservist served on active duty during the Persian Gulf War 
and other specific criteria are satisfied then the period of 
service shall not be considered in determining the time limit 
on eligibility.  38 C.F.R. § 21.7550(a)(3).  The reservist 
may still use the full 10 years if he/she leaves a Selected 
Reserve because of a disability that was not caused by 
misconduct, the reserve unit was inactivated during the 
period from October 1, 1991, through September 30, 1999, or 
in circumstances when the reservist is involuntarily 
separated.  38 C.F.R. § 21.7550(c)(d).  

The Board notes that 10 U.S.C.A. § 16133 was recently amended 
and now provides that the period during which a person 
entitled to educational assistance expires at the end of the 
14-year period beginning on the date on which such person 
becomes entitled to such assistance or on the date the person 
is separated from the Selected Reserve, whichever occurs 
first.  However, such amendment applied to periods of 
entitlement that began on or after October 1, 1992.  See, 
Pub.L. 107-314, Div. A, Title VI, §§ 641(a), (b), Dec. 2, 
2002, 116 Stat. 2576-2577.  In this matter, as discussed 
below, the veteran's period of entitlement began on October 
1984.  As such, the amendment to 10 U.S.C.A. § 16133 is not 
applicable.  

Further, a period of eligibility may be extended if the 
individual applies for an extension within a prescribed time 
period, and the individual was prevented from initiating or 
completing a program of education within the applicable time 
period, due to a physical or mental disability not the result 
of the reservist's own willful misconduct, and which was 
incurred in or aggravated by service in the Selected Reserve.  
38 C.F.R. § 21.7551(a).  

III.  Background and Analysis

In this matter, the essential facts are not in dispute.  
Department of Defense (DOD) data indicates that the veteran, 
by virtue of his service in the Selected Reserves of the Army 
National Guard, established basic eligibility for Chapter 
1606 benefits as of October 3, 1984, the date of enlistment 
with the U.S. Army National Guard.  Service records reflect 
that the veteran was obligated to serve for a period of 6 
years.  He was discharged, however, from the service on May 
1, 1985, after completing only six months, 29 days of 
service.  He received an Honorable Discharge.  Service 
records reflect that he was discharged because he was 
unproductive.  

In September 1988, the veteran filed his initial claim 
seeking payment of benefits under Chapter 1606 (then referred 
to as Chapter 106) in order to attend the College of Human 
Services in New York City.  He stated that he commenced 
coursework in January 1987.  In an application received in 
November 1998, the veteran sought payment of educational 
benefits for a Master's Education program that commenced in 
October 1998.  In a December 2000 application, the veteran 
sought payment of educational benefits for courses at 
Brooklyn College.  

The veteran alleges that following his Honorable Discharge in 
May 1985, he was told that he could rejoin the Selected 
Reserve at any time.  He stated that he tried to reapply but 
was told that he was too old.  The veteran contends that he 
was told on a television commercial that the Army would pay 
for his education benefits.  Additionally, he alleges that a 
Sergeant in the Army told him that his education benefits 
would be paid.  

The Board has carefully reviewed the record in this matter.  
In this case, the veteran was discharged years prior to the 
conclusion of his 6-year Selective Reserves obligation.  As a 
result of the veteran's limited service, his delimiting date 
would be May 1, 1985, his date of separation from the 
Selected Reserves.  38 C.F.R. § 21.7550(a).  In this matter, 
the veteran did not apply for education benefits pursuant to 
Chapter 1606 until well after the delimiting date and well 
after the period for applying for an extension of the 
delimiting date.  The period of eligibility may only be 
extended beyond the delimiting date when a reservist is 
prevented from initiating or completing a chosen program of 
education within the otherwise applicable eligibility period 
because of physical or mental disability.  38 C.F.R. § 
21.7551(a).  In this case the record does not show, and the 
appellant does not claim, that he had any mental or physical 
disability which interfered with his ability to initiate or 
complete his education within the eligibility period.  

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of the delimiting date beyond 
May 1, 1985, for utilizing an award of educational benefits 
under Chapter 1606, Title 10, United States Code.  With 
respect to the veteran's specific contentions that he was 
misled by a television advertisement or a former Army 
Sergeant, and assuming, arguendo, the truth of the facts 
alleged, the Board nevertheless notes that "erroneous advice 
given by a government employee cannot be used to [prevent] 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (referring to the rule enunciated in 
OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 
387 (1990)).  It is regrettable if the appellant may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, but this fact would not 
create any legal right to benefits where such benefits are 
otherwise precluded by law.  See Shields v. Brown, 8 Vet. 
App. 346, 351 (1995). 

Nevertheless, assuming the veteran meets the eligibility to 
participate in the Chapter 1606 educational assistance 
program, the governing legal criteria specifically exclude an 
extension of the delimiting date for utilizing such 
educational benefits, absent certain specified circumstances, 
which are not met in this case.  As the disposition of this 
claim is based on the law and not on the facts of this case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Eligibility for an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


